United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127355 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (Name of small business issuer in its charter) Delaware 20-3208344 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months ended March 31, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ — $ 464,500 Accounts receivable-affiliate 1,570,200 1,551,800 Short-term hedge receivable due from affiliate 1,120,300 1,724,600 Total current assets 2,690,500 3,740,900 Oil and gas properties, net 18,158,600 18,492,000 Long-term hedge receivable due from affiliate 703,200 1,085,500 $ 21,552,300 $ 23,318,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 16,600 $ 22,200 Short-term hedge liability due to affiliate 2,600 152,600 Total current liabilities 19,200 174,800 Asset retirement obligation 1,684,300 1,659,400 Long-term hedge liability due to affiliate 200 137,300 Partners’ capital: Managing general partner 5,571,300 5,944,000 Limited partners (5,227.40 units) 14,601,500 15,460,600 Accumulated other comprehensive loss (324,200 ) (57,700 ) Total partners' capital 19,848,600 21,346,900 $ 21,552,300 $ 23,318,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES Natural gas and oil $ 932,100 $ 2,738,300 Interest income 200 1,900 Total revenues 932,300 2,740,200 COSTS AND EXPENSES Production 388,200 618,800 Depletion 333,400 1,307,800 Accretion of asset retirement obligation 24,900 21,300 General and administrative 55,900 61,700 Total expenses 802,400 2,009,600 Net earnings $ 129,900 $ 730,600 Allocation of net earnings: Managing general partner $ 104,900 $ 517,500 Limited partners $ 25,000 $ 213,100 Net earnings per limited partnership unit $ 5 $ 41 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2009 $ 5,944,000 $ 15,460,600 $ (57,700 ) $ 21,346,900 Participation in revenues and expenses: Net production revenues 190,700 353,200 — 543,900 Interest income 100 100 — 200 Depletion (57,600 ) (275,800 ) — (333,400 ) Accretion of asset retirement obligation (8,700 ) (16,200 ) — (24,900 ) General and administrative (19,600 ) (36,300 ) — (55,900 ) Net earnings 104,900 25,000 — 129,900 Other comprehensive loss — — (266,500 ) (266,500 ) Distributions to partners (477,600 ) (884,100 ) (1,361,700 ) Balance at March 31, 2009 $ 5,571,300 $ 14,601,500 $ (324,200 ) $ 19,848,600 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 129,900 $ 730,600 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 333,400 1,307,800 Non-cash loss on derivative value 433,000 (700 ) Accretion of asset retirement obligation 24,900 21,300 (Increase) decrease in accounts receivable-affiliate (18,400 ) 46,000 Decrease in accrued liabilities (5,600 ) (3,900 ) Net cash provided by operating activities 897,200 2,101,100 Cash flows from financing activities: Distributions to partners (1,361,700 ) (2,106,800 ) Net cash used in financing activities (1,361,700 ) (2,106,800 ) Net decrease in cash and cash equivalents (464,500 ) (5,700 ) Cash and cash equivalents at beginning of period 464,500 750,600 Cash and cash equivalents at end of period $ — $ 744,900 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ — $ 192,600 Lease costs — 22,900 Intangible drilling costs — 719,900 $ — $ 935,400 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #15-2005 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,632 subscribers to units as Limited Partners. The Partnership was formed on July 25, 2005 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2009 and for the three months ended March 31, 2009 and 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2009 and December 31, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $782,400 at March 31, 2009 and $1,074,300 at December 31, 2008, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are recorded at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: March 31, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 1,526,600 $ 1,526,600 Wells and related equipment 64,310,600 64,310,600 65,837,200 65,837,200 Accumulated depletion (47,678,600 ) (47,345,200 ) $ 18,158,600 $ 18,492,000 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
